Citation Nr: 1128276	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-39 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for general atherosclerosis, to include arteriosclerosis obliterans.

2.  Entitlement to service connection for a restrictive airway disease, to include asthma.

3.  Entitlement to service connection for sleep apnea, to include as secondary to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to November 1969, and from April 1971 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied the Veteran's August 2003 claims for entitlement to service connection for a restrictive airway disease, to include asthma; sleep apnea; and general atherosclerosis.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.

In September 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

The RO granted service connection for atherosclerotic heart disease (also claimed as angina and chest pain), and for diabetes mellitus, in its September 2008 rating decision, and assigned ratings of 50 percent and 20 percent, respectively.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board notes that the Veteran submitted a letter in July 2009 in which he expressed an intent to withdraw claims for service connection for hypogonadism, gastroesophageal reflux disease (GERD), and depression.  Upon review of the record, the Board notes that the RO granted the Veteran's claim for service connection for depression (claimed as obesity/bulimia) in a November 2009 rating decision, and assigned a disability rating of 50 percent.  The Board also notes that the RO has never adjudicated claims for service connection for hypogonadism or GERD.  Consequently, no action by the Board is required with respect to those claims, as they are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for a restrictive airway disease, to include asthma, and entitlement to service connection for sleep apnea, to include as secondary to asthma, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 1, 2007, prior to the promulgation of a decision in the appeal by the Board, the Veteran indicated in written correspondence that he was withdrawing his claim for service connection for general atherosclerosis, to include arteriosclerosis obliterans.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for service connection for general atherosclerosis, to include arteriosclerosis obliterans.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  The Veteran withdrew his appeal as to the issue of service connection for general atherosclerosis, to include arteriosclerosis obliterans, in a letter dated August 1, 2007.  Consequently, the criteria are met for withdrawal of that claim.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for general atherosclerosis, to include arteriosclerosis obliterans, is dismissed.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for a restrictive airway disease, to include asthma, and for entitlement to service connection for sleep apnea.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

A medical examination is warranted for the Veteran's claimed restrictive airway disease, to include asthma, because the information and evidence of record contains competent medical evidence of a currently diagnosed disability.  Both private and VA clinicians have diagnosed the Veteran with asthma on multiple occasions since January 1999, including during the pendency of the claim.

Second, the information and evidence of record establishes that the Veteran suffered an event in service.  In a December 1979 service treatment record, a clinician found that the Veteran had "chronic bronchial spasms...?Asthma."  Additionally, the Veteran complained of shortness of breath with slight exertion.  The Veteran was also found to have abnormal pulmonary function tests in April 1989.

Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established injury in service.  In a November 2007 treatment record, a VA physician noted that the Veteran's asthma had its onset in 1976.  The Board cannot grant the Veteran's claim based solely on that mere notation in the record, because it is unclear if it represents a recording of the Veteran's reported history or the physician's etiological opinion; furthermore, it includes no supporting rationale.  However, it does meet the low threshold for indicating that the claimed asthma may be associated with the Veteran's diagnosis in service.  The Veteran also stated in a February 2010 document that his asthma dates back to 1969.  Additionally, the Veteran asserted at his March 2011 Board hearing that he has had continuous symptomatology since service.  Id. at pp. 5, 7-8.  Because the Veteran has satisfied all three elements, a medical examination is warranted for the Veteran's claimed restrictive airway disease, to include asthma.  38 C.F.R. § 3.159(c)(4).

A medical examination is also warranted for the Veteran's claimed sleep apnea because the information and evidence of record contains competent medical evidence of a currently diagnosed disability.  Both private and VA clinicians have diagnosed the Veteran with obstructive sleep apnea (OSA) on multiple occasions since January 1999, including during the pendency of the claim.

Second, the information and evidence of record establishes that the Veteran suffered an event in service.  In a June 1982 service treatment record, a clinician noted that the Veteran complained that his breathing was wrong, and that he could not catch his breath during the night.

Third, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established injury in service.  The Veteran stated in a February 2010 document that his sleep apnea dates back to 1969.  Additionally, the Veteran asserted at his March 2011 Board hearing that he had difficulty sleeping in service, and continues to receive treatment for sleep apnea.  Id. at pp. 14-16.  Because the Veteran has satisfied all three elements, a medical examination is warranted for the Veteran's claimed sleep apnea.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran was previously provided a QTC examination in July 2007.  However, that examination was not adequate because the examiner did not provide an etiological opinion or rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered).

On remand, the Agency of Original Jurisdiction (AOJ) should provide the Veteran with an examination for his claimed restrictive airway disease, to include asthma, and for his claimed sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not that those disorders were caused or aggravated during or as a result of his service.  Additionally, pursuant to the Veteran's representative's statement at his September 2007 DRO hearing, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed sleep apnea was caused or aggravated by his asthma.

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  VA is required to obtain disability records from Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, the Veteran asserted at his March 2011 Board hearing that he has not worked since 2006 because of his breathing difficulties.  Id. at p. 10.  Therefore, on remand, the AOJ should obtain the Veteran's SSA records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA and associate them with the claims file.  If records are unavailable, SSA should so indicate.

2.  Schedule the Veteran for a VA respiratory examination by an appropriate specialist.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.  All indicated tests and studies should be undertaken.

The examiner should provide an opinion as to:

a.  Whether it is at least as likely as not that the Veteran's restrictive airway disease, to include asthma, was caused or aggravated during or as a result of his service.

b.  Whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated during or as a result of his service.

c.  Whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his asthma.  If the examiner finds that the Veteran's sleep apnea was aggravated by his asthma, he or she should describe the baseline level of severity of the sleep apnea (before the onset of aggravation, or at the earliest measure available), the current level of severity, and the extent of increase in severity attributable to the natural progress of the disease.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


